Mr. Justice Gridley delivered the opinion of the court. 3. Affidavits, § 5*—when defects in certificate of notary waived. Where an affidavit in support of a motion to open a judgment by confession was made before a notary public in a certain county in another State, held that the fact that the notary did not certify that he was authorized to administer oaths in said county could not be urged -on appeal where the point was not raised in the court below and both parties and the court treated the affidavit as valid.